It being now made to appear that waiver of the filing of briefs in the lower court were actually signed by appellants *Page 243 
and appellee but inadvertently not shown here prior to the original submission, the order of dismissal heretofore entered is set aside and the case will be considered upon its merits.
The issues of law and fact are identical with those discussed in Mae Johns et al. v. State, No. 13411, opinion delivered June 18, 1930. For the reasons and under the authorities therein collated, the judgment is reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.